COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
LONNIE MATTHEWS AND                                                 No. 08-15-00112-CV
ARTIMUS C. MATTHEWS,                             §
                                                                      Appeal from the
                              Appellants,        §
                                                                    414th District Court
v.                                               §
                                                                of McLennan County, Texas
ALLIANCE BANK CENTRAL                            §
TEXAS, W.C. HALEY, AND                                               (TC# 2014-4754-5)
LYNDON L. OLSON, SR.,                            §

                              Appellees.

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of prosecution. Finding that Appellants, Lonnie Matthews and Artimus C.

Matthews, have failed to pay the case filing fee, we dismiss the appeal for want of prosecution.

       The trial court entered a summary judgment in favor of Appellees and Appellants filed a

timely notice of appeal. Appellants did not pay the case filing fee of $195 or establish they are

indigent in accordance with TEX.R.APP.P. 20.1. On April 8, 2015, the Clerk of the Court sent

Appellants a letter notifying them that the case filing fee had not been paid and failure to pay it

within twenty days could result in dismissal of the appeal for want of prosecution pursuant to

TEX.R.APP.P. 42.3(b) and (c). Appellants have not paid the filing fee, but they filed a letter,
dated May 12, 2015, stating, “We have this day dropped the appeals case for the above styled

and numbered cause.” We therefore dismiss the appeal for want of prosecution.


                                           STEVEN L. HUGHES, Justice
May 27, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-